DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mouri et al. (US 10,246,077 B2).
With respect to claim 1, Mouri et al. discloses a vehicle regenerative braking system and method comprising an electric machine or motor/generator 4, drivetrain 6, 7, with wheels 10L, 10R, coupling device or clutches 3, 5, and controller 85, wherein said controller identifies a coupling state of said clutch, determines if motor speed is within a desired range, and starts a recuperation condition or regenerative braking mode using said generator to brake the drivetrain, as shown in figures 1 and 2.
With respect to claims 2 and 3, Mouri et al. discloses motor rotational speed as being a operating information or limiting parameter for controlling said regenerative braking mode, as recited in col. 7, line 43-col. 8, line 19.
With respect to claims 4 and 5, the clutches 3, 5, alternate between first and second configurations for switching the drivetrain between motor drive mode and regenerative braking mode, as shown in figure 1.

With respect to claim 7, Mouri et al. disclose a transmission 6 for transmitting power and reducing speed from said motor to wheels 11, as shown in figure 1.
With respect to claims 8 and 9, Mouri et al. discloses the drive system as using vehicle parameters or information for switching between first and second coupling conditions by engaging and disengaging said clutches, as recited in col. 3, line 57 – col. 4, line 18.
With respect to claims 10-12, Mouri et al. discloses the motor as driving the vehicle when the clutches are in said first state, as shown in figure 1.
With respect to claims 13-16, Mouri et al. discloses said generator as charging said battery when in regenerative mode, as shown in figure 1.
With respect to claims 17-20, Mouri et al. discloses a transmission 6 for converting speed of said motor/generator 4 before being transmitted to said wheels 11, as shown in figure 1.

Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive. With respect to the applicant’s arguments concerning claim 1, the drivetrain and wheels recited in claim 1 are recited as apparatus limitations, since the claim is a method claim, structure has been given little weight unless directly referenced in the method steps of the claim, further, it appears that if either clutch 3 or clutch 5 are disengaged, “recuperation” or regenerative operation of the motor/generator 4 is possible from either the engine side or the drivetrain with wheels side.  For these reasons the rejection stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618